Case 8:20-cv-00635-JVS-JDE Document 274 Filed 09/13/21 Page 1 of 5 Page ID #:13666

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:20-cv-00635-JVS-JDEx                                       Date     Sept. 13, 2021
 Title             Griffin Burke v. Trevor Basil, et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Plaintiff’s Motion to Bifurcate
                        and Remand

      Plaintiff Gregory Burke (“Gregory”) moved to remand of his complaint. Dkt. No.
247. Griffin Burke (“Griffin”) joined in the motion.1 Dkt. No. 262. Defendants
Newport-Mesa Unified School District (the “District”) and Newport Beach Aquatics
(“Aquatics”) opposed the motion. Dkt. Nos. 259 and 260. Gregory then filed his replies.
Dkt. Nos. 265 and 266.

      The Court held a hearing on this matter on September 13, 2021. The Court
addresses certain issues raised by the parties below.

         For the following reasons, the Court DENIES the motion.

                                                    I. BACKGROUND

       Gregory filed his original complaint on October 20, 2016, in state court, alleging a
single cause of action for intentional infliction of emotional distress. Griffin filed his
complaint on March 5, 2018, also in state court, and the two cases were then
consolidated. Dkt. No. 1-12.

       Griffin then amended his complaint, adding claims under Title IX and Section
1983 against the District on August 8, 2019, and Gregory served doe amendments on
District defendants on February 28, 2019. Dkt. No. 1-33. The District defendants filed
an anti-SLAPP motion in state court, which was granted, and Gregory quickly appealed.

         1
          To avoid confusion, the Court refers to the plaintiffs by their first names.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 5
Case 8:20-cv-00635-JVS-JDE Document 274 Filed 09/13/21 Page 2 of 5 Page ID #:13667

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       8:20-cv-00635-JVS-JDEx                                       Date    Sept. 13, 2021
 Title          Griffin Burke v. Trevor Basil, et al

See Burke v. Newport Beach Aquatics, Case No. G058854. Griffin again amended his
complaint on February 11, 2020, while Gregory’s case was pending appeal, after which
the District removed the action to this Court. Dkt. No. 1. Gregory states that he was not
served with the notice of removal. Dkt. No. 247 at 7. He adds that he was not served
with the scheduling order, was not a party to the meet and confer, and had no role in
setting the dates for trial. Id. at 8.

       While Gregory’s claim was pending before the California Court of Appeal, this
Court granted the District defendants’ motion to dismiss certain claims in Griffin’s
complaint. Dkt. No. 64. Then, on January 25, 2021, remittitur was issued in Gregory’s
state case, reversing the decision granting the District’s anti-SLAPP motion.

                                        II. LEGAL STANDARD

      Pursuant to Federal Rule of Civil Procedure 42(b)2, the district court may order
separate trials of one or more issues or claims “[f]or convenience, to avoid prejudice, or
to expedite and economize.”

       The court has broad discretion in deciding whether to bifurcate a trial. Zivkovic v.
S. Cal. Edison Co., 302 F.3d 1080, 1088 (9th Cir.2002). Courts consider several factors
in determining whether bifurcation is appropriate, including whether the issues are clearly
separable, and whether bifurcation would increase convenience and judicial economy,
reduce the risk of jury confusion, and avoid prejudice to the parties. See Schwarzer,
Tashima & Wagstaffe, Federal Civil Procedure Before Trial § 16:160.4 (2010); Hirst v.
Gertzen, 676 F.2d 1252, 1261 (9th Cir.1982). The party requesting bifurcation has the
burden to prove that it is warranted in that particular case. Spectra-Physics Lasers, Inc. v.
Uniphase Corp., 144 F.R.D. 99, 102 (N.D.Cal.1992).


         2
         Gregory did not state the basis for his request for bifurcation. The Court finds that Rule 42(b) is
the most appropriate standard under which to analyze his motion. “[A] district court may sever claims
under Rule 21, creating two separate proceedings, so long as the two claims are ‘discrete and separate.’
[Citation.] In other words, one claim must be capable of resolution despite the outcome of the other
claim. [Citation.] By contrast, bifurcation under Rule 42(b) is appropriate where claims are factually
interlinked, such that a separate trial may be appropriate, but final resolution of one claim affects the
resolution of the other. [Citation.]” Gaffney v. Riverboat Services of Indiana, Inc., 451 F.3d 424, 442
(7th Cir.2006).
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 2 of 5
Case 8:20-cv-00635-JVS-JDE Document 274 Filed 09/13/21 Page 3 of 5 Page ID #:13668

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       8:20-cv-00635-JVS-JDEx                            Date   Sept. 13, 2021
 Title          Griffin Burke v. Trevor Basil, et al

                                         III. DISCUSSION

       Gregory argues that bifurcation and remand is appropriate. First, he asserts no
federal claims, and there were no federal claims in his complaint at the time of removal.
Dkt. No. 247 at 10. Second, these proceedings would not be prejudiced by any possible
delay, given that no trial date is yet scheduled. Id. Third, he argues that because the
issues in his and his son’s complaints are separate and distinct, he would be prejudiced by
continuing in a consolidated fashion, especially because he “has not had a fair and
adequate opportunity to participate” in the proceedings after removal. Id. at 10-11. In
support of his motion for remand, he notes that courts also have an inherent power to
remand cases when the federal claims drop from the case. Id. at 11-12 (citing Carnegie
Mellon Univ. v. Cohill, 484 U.S. 343 (1988)).

       In response, Aquatics argues that the motion for bifurcation should be denied
“because it does not contain any arguments, nor any legal authorities, to support [his]
request. . ..” Dkt. No. 260 at 4. While Gregory does provide some legal authority for his
request for remand, there is notably no similar authority for his motion for bifurcation.
Id. Indeed, doing so would contradict what Gregory noted when he agreed to
consolidation, i.e., that “the cases involve similar complaints and common questions of
law or fact . ..” Id., Ex. C. The District notes that it does not oppose Gregory’s request
for bifurcation but that it does oppose his request for remand. Dkt. No. 259 at 8.

       Gregory responds to the Aquatics and District’s assertions in his reply. As to the
District, which did not oppose bifurcation, Gregory notes that the District misrepresented
a number of claims (including, for example, that he had ample opportunity to participate
in the Rule 26 conference and that there was nothing preventing him from conducting
discovery), and that it otherwise has not proffered any legal basis for this Court to retain
all pendent state claims. Dkt. No. 266. As to Aquatics, which does oppose bifurcation,
Gregory notes that removal of his claims was defective because “Defendants were
required to bifurcate the cases before removal because [he] did not have any federal
claims.” Dkt. No 265 at 7. Gregory reasserts that he was not properly served and
prevented him from participating in the instant proceedings. Id. at 7-8. Finally, he notes
that bifurcation is appropriate given that his “claim against [Aquatics] is limited to
the letter sent to him falsely accusing his son of sexual abuse to silence his
complaints about the swim coach” and his son’s “claims are based on Trevor Basil
sexually abusing him when he was just 15-years-old.” Id. at 10.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                       Page 3 of 5
Case 8:20-cv-00635-JVS-JDE Document 274 Filed 09/13/21 Page 4 of 5 Page ID #:13669

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       8:20-cv-00635-JVS-JDEx                                     Date    Sept. 13, 2021
 Title          Griffin Burke v. Trevor Basil, et al

       The moving party carries the “burden of proving that the bifurcation will promote
judicial economy and avoid inconvenience or prejudice to the parties.” Spectra–Physics
Lasers, 144 F.R.D. at 101. Gregory has not met that burden. First, the Court notes that
the both he and his son stipulated to consolidation of their cases while in state court.
Even after the California Court of Appeal issued remittitur, Gregory moved to amend his
complaint and not to remand the action to state court (indeed, Gregory attempted to add
federal claims to his complaint). Dkt. No. 125. Second, they did so on the basis that the
claims arose out of the same set of transactions and occurrences and were based entirely
on common questions of law and fact. The two complaints rest largely on the same set of
factual occurrences, all of which revolve around Griffin’s allegedly improper termination
from Aquatics’ swim team as well as Aquatics’ investigation of the Griffin’s allegedly
improper behavior while on the swim team. Third, the Court believes that the Defendants
in this action will be strongly prejudiced by having to respond to a simultaneously
pending state court action that would ultimately require very similar discovery. Fourth,
the Court notes that the action was not improperly removed.3 The two complaints were
consolidated “for all purposes.” Dkt. No. 260, Ex. C. Further, “[r]emoval is a process
that generally affects an entire action.” Mason v. Medio Pictures Partners, No.
218CV05620CASEX, 2018 WL 4092039, at *4 (C.D. Cal. Aug. 27, 2018). Therefore,
the removal affected Gregory’s complaint as well. Granny Goose Foods, Inc. v. Bhd. of
Teamsters & Auto Truck Drivers Loc. No. 70 of Alameda Cty., 415 U.S. 423, 435–36
(1974).

                                          IV. CONCLUSION

      For the foregoing reasons, the Court DENIES Gregory’s motion to bifurcate and
dismisses as moot his motion for remand.

                 IT IS SO ORDERED.



         3
         To the extent that a dispute exists over whether Gregory was served with a notice of removal as
required prior to removal, the Court declines to bifurcate the proceedings on the basis of disputed
testimony. Moreover, the Court notes that Gregory was included on the proof of service as the list of
individuals to be served. See Dkt. No. 1-1 at 6. The Court further notes that the address for service was
the same as his son’s. Id. The District and the Named Defendants also referred to Gregory’s complaint
in their Notice of Pendency of Other Actions Pursuant to Local Rule 83-1.4
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                  Page 4 of 5
Case 8:20-cv-00635-JVS-JDE Document 274 Filed 09/13/21 Page 5 of 5 Page ID #:13670

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       8:20-cv-00635-JVS-JDEx                                         Date     Sept. 13, 2021
 Title          Griffin Burke v. Trevor Basil, et al




                                                                                               :      0

                                                        Initials of Preparer      lmb




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                     Page 5 of 5
